FILED
                            NOT FOR PUBLICATION
                                                                            JAN 11 2019
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

ANTONIO WHITE; CRAIG WARD,                       No. 17-55864

              Plaintiffs-Appellants,             D.C. No.
                                                 2:16-cv-05831-PSG-MRW
 v.

CALVIN BROADUS, JR., dba Snoop                   MEMORANDUM*
Dog; MARION KNIGHT; ANDRE
YOUNG, dba Dr. Dre,

              Defendants-Appellees,

 and

WARNER-TAMERLANE PUBLISHING
CORP.; RICARDO BROWN, dba Kurupt;
WARREN GRIFFIN III, dba Warren G.,

              Defendants.


                    Appeal from the United States District Court
                        for the Central District of California
                    Philip S. Gutierrez, District Judge, Presiding

                            Submitted January 9, 2019**
                               Pasadena, California

       *
       This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
        The panel unanimously concludes that this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
Before: GRABER and WARDLAW, Circuit Judges, and ROBRENO,*** District
Judge.

      Plaintiffs Antonio White and Craig Ward appeal the dismissal of their first

amended complaint, with prejudice, in their copyright action against Defendants

Calvin Broadus, Jr.; Marion Knight; Andre Young; Warner-Tamerlane Publishing

Corp.; Ricardo Brown; and Warren Griffin III. We affirm.

      1. Plaintiffs’ claims for copyright infringement became time-barred years

ago under the Copyright Act’s three-year statute of limitations, 17 U.S.C. § 507(b),

because copyright ownership—not infringement—forms the core of their

complaint. Plaintiffs learned of Defendants’ allegedly infringing song no later than

1995. Ownership of Plaintiffs’ song is disputed for several reasons: (1) Plaintiffs’

1992 copyright registration identified their song as a "work made for hire,"

indicating that Plaintiffs did not own its rights, 17 U.S.C. § 201(b); (2) Plaintiffs

allegedly had a "business relationship" with Knight and agreed to give Knight’s

production company access to the "masters" of their song; and (3) in 1996,

Knight’s production company applied for a copyright for an album featuring the

similar song. Where "the parties are in a close relationship," "the gravamen of a

copyright infringement suit is ownership, and a freestanding ownership claim


      ***
         The Honorable Eduardo C. Robreno, United States District Judge for the
Eastern District of Pennsylvania, sitting by designation.
                                           2
would be time-barred, any infringement claims are also barred." Seven Arts

Filmed Entm’t Ltd. v. Content Media Corp., 733 F.3d 1251, 1255, 1258 (9th Cir.

2013).

      Similarly, Plaintiffs’ fraud claim against Knight became time-barred years

ago under California’s three-year statute of limitations. Cal. Civ. Proc. Code

§ 338(d). Because Plaintiffs’ claims are time-barred, their "complaint could not be

saved by any amendment." Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522,

532 (9th Cir. 2008) (internal quotation marks omitted). Therefore, the district

court did not abuse its discretion in denying leave to amend.

      2. The district court did not abuse its discretion by striking Plaintiffs’

opposition to Young’s fee motion for failure to comply with the local rules.

See Bias v. Moynihan, 508 F.3d 1212, 1223 (9th Cir. 2007) (explaining that we

give "[b]road deference" to a district court’s application of its local rules).

Moreover, we review the fee award for abuse of discretion, Rodriguez v. County of

Los Angeles, 891 F.3d 776, 808 (9th Cir. 2018), and the award itself was

reasonable under the Copyright Act’s fee-shifting provision, 17 U.S.C. § 505.

      Defendants won on a motion to dismiss, and Plaintiffs’ claims were

objectively unreasonable because they waited so many years to bring them. See

Seltzer v. Green Day, Inc., 725 F.3d 1170, 1180–81 (9th Cir. 2013) (discussing


                                            3
considerations for a fee award under the Copyright Act). "The most important

factor in determining whether to award fees under the Copyright Act" is whether

the award furthers the Copyright Act’s aim of "stimulat[ing] artistic creativity for

the general public good." Mattel, Inc. v. MGA Entm’t, Inc., 705 F.3d 1108, 1111

(9th Cir. 2013) (internal quotation marks omitted). "That aim is furthered when

defendants advance a variety of meritorious copyright defenses." Id. (internal

quotation marks omitted).

      AFFIRMED.




                                           4